DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,686,872 B2 in view of U.S. Patent Publication No. 2016/0344629 A1 to Gray et al. (“Gray”) in view of U.S. Patent Publication No. 2018/0191631 A1 to Biederman et al. (“Biederman”) and further in view of U.S. Patent No. 8769231 B1 to Ansari et al. (“Ansari”). Specifically, instant application claims 1-10, 12-19 map to patent ‘872 claims 1-24 (see table below). .
Gray, Biederman and Ansari are analogous art because they are from the same field of endeavor with respect to NIDs and ASICs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Biederman and Ansari into the device by Gray and Biederman.  The suggestion/motivation would have been to provide for various types of communications by providing appropriate ports in NID architecture (Biederman: [0050]) and to provide ASIC circuitry not merely extension of wires but perform additional functions (Ansari: col 8 all 37-42).
Instant application 
Patent 10686872
1 & 12 (claim 1 exemplary)
A network interface device arranged to couple a host computing device to a network, said network interface device comprising:
a first interface to the host computing device;
transport processing circuitry for performing receive protocol processing of data received from the network,
a field programmable gate array (FPGA) providing a field programmable gate array application;
a second interface configured to receive data packets from the network (separate from FPGA) and to:
provide some of the data packets received from the network to the field programmable gate array application for processing; and
provide others of the data packets received from the network to the transport processing circuitry without them being processed by the field programmable gate array application.

2. A network interface device as claimed in claim 1, wherein the field programmable gate array application is configured to after processing the some of the data packets,
pass the some of the data packets to the transport processing circuitry, wherein the transport processing circuitry is configured to perform receive protocol processing of the some of the data packets received from the field programmable gate array application and cause those data packets to be provided to the host computing device.

4 & 14 (claim 4 exemplary)
A network interface device as claimed in claim 1, wherein the transport processing circuitry is provided by application specific integrated circuit gates (separate from) within a field programmable gate array also providing said field programmable gate array application (direct some).

6 & 16 (claim 6 exemplary)
A network interface device as claimed in claim 5, wherein the first interface is configured to:
receive the processed data packets from the transport processing circuitry; and
provide at least some of the received processed data packets to the first field programmable gate array application for processing.

9 & 18 (claim 9 exemplary)
A network interface device as claimed in claim 1, wherein the transport processing circuitry is configured to back-pressure the second interface.

10 & 18 (claim 10 exemplary)
A network interface device as claimed in claim 1, comprising a third interface configured to receive the data packets from the network and provide them to the second
interface, wherein the second interface is configured to back-pressure the third interface.


1 & 12 & 22 (claim 1 exemplary)
A network interface device arranged to couple a host computing device to a network, said network interface device comprising:
a first interface configured to receive data from the host computing device;
a field programmable gate array (FPGA) providing a first field programmable gate array application; and
transport processing circuitry for processing data for transmission over the network, the transport processing circuitry being separate to the field programmable gate array (second interface),
wherein the first interface is configured to:
direct some of the data received from the host to the first field programmable gate array application; and
direct other of the data received from the host to the transport processing circuitry for protocol processing and transmission over the network,
wherein the first field programmable gate array application is configured to perform processing with respect to the at least some of the received data.

2. A network interface device as claimed in claim 1, wherein the first field programmable gate array application is configured to pass the processed at least some of the data to the transport processing circuitry, wherein the transport processing circuitry is configured to perform processing of the at least some of the data received from the first field programmable gate array application and cause the processed data to be transmitted
over the network.

3 & 15 (claim 3 exemplary)
A network interface device as claimed in claim 1, comprising a second interface between the transport processing circuitry and the first field programmable gate array application, wherein the second interface is configured to receive at least one of: protocol processed data packets from the transport processing circuitry and data packets from the network, wherein the second interface is configured to pass the received data packets to the first field programmable gate array application for processing.

4. A network interface device as claimed in claim 3, wherein in response to processing the received data packets, the first field programmable gate array application is configured to provide processed data packets to at least one of:
the transport processing circuitry for protocol processing;
and the second interface for transmission over the network.

9. A network interface device as claimed in claim 1, wherein the first interface is configured to direct data packets of a first data flow to the field programmable gate array application and to direct data packets of a second data flow to the transport processing circuitry.

10. A network interface device as claimed in claim 1, wherein the transport processing circuitry is provided by application specific integrated circuit gates within a field programmable gate array also providing said first field programmable gate array application.

11. A network interface device as claimed in claim 1, wherein said FPGA application is 
reduce data in one or more flows (back-pressure);
aggregate data in one or more flows;
perform hybrid processing;
detect a DDOS attack;
machine learning;
take remedial action against a DDOS attack;
perform a software defined networking function; provide an Open Computing Language kernel offload; and
provide an offload function.

13. A network interface device as claimed in claim 12, wherein the first interface is configured to: provide at least some of the processed data packets to the host computing
device without being processed by the application.

14. A network interface device as claimed in claim 12, wherein the first field programmable gate array application is configured to process the at least some of the data packets to provide filtering.

24. A network interface device arranged to couple a host computing device to a network comprising:
transport processing circuitry for performing protocol processing of data packets;
a field programmable gate array providing a first field programmable gate array application configured to process data packets to be sent over the network, wherein the transport processing circuitry is configured to perform protocol processing of data packets to be sent over the network, the network interface device comprising:
a second interface configured to:
receive data packets protocol processed by the transport processing circuitry; and
cause the data packets to be transmitted over the network,
3 & 13 (claim 3 exemplary)
A network interface device as claimed in claim 1, wherein the processing performed by the field programmable gate array application comprises writing or reading (alter) from a data structure maintained by the field programmable gate array application.

6. A network interface device as claimed in claim 5, wherein the processing of the data received at the second field programmable gate array application comprises writing or reading (alter) from a data structure maintained by the second field programmable gate array application.

7. A network interface device as claimed in claim 5, wherein the providing data processed by the second field programmable gate array application comprises providing data read from a data structure maintained by the second field programmable gate array application to at least one of: the first interface and the first programmable gate array application.

8. A network interface device as claimed in claim 7, wherein in response to receiving a read request from the first interface or the first programmable gate array application, updating the data structure.
5 & 15 (claim 5 exemplary)
A network interface device as claimed in claim 1, wherein the field programmable gate array provides a plurality of field programmable gate array applications including a first field programmable gate array application, wherein the field programmable gate array application configured to process the some of the data packets is a second field programmable gate array application of the plurality of field programmable gate array applications.
5. A network interface device as claimed in claim 1, wherein the network interface device comprises a second field programmable gate array application configured to at least one of:
process data received from at least one of: the first interface and the first programmable gate array application;
and provide data processed by the second field programmable gate array application to at least one of the: the first interface and the first programmable gate array application.

7. A network interface device as claimed in claim 6, wherein the data packets comprise updates to a data store maintained by the first field programmable gate array,
wherein the processing performed by the second field programmable gate array comprises threat detection (DDOS mitigation) for the some of the data packets.

8 & 17 (claim 8 exemplary)
A network interface device as claimed in claim 5, wherein the first field programmable gate array application and the second field programmable gate array application both have access to shared state (updated data store), wherein the first field programmable gate array application and the second field programmable gate array application are configured to communicate with each other using the shared state (updated data store).
11. A network interface device as claimed in claim 1, wherein said FPGA application is configured to perform one or more of the following:
reduce data in one or more flows (back-pressure);
aggregate data in one or more flows;
perform hybrid processing;
detect a DDOS attack;
machine learning;
take remedial action against a DDOS attack;
perform a software defined networking function; provide an Open Computing Language kernel offload; and
provide an offload function.

16. A network interface device as claimed in claim 15, wherein the processing by the second field programmable gate array application comprises DDOS mitigation (threat detection),
wherein the first field programmable gate array application maintains a data store,
wherein the processing by the first field programmable gate array application comprises updating the data store (shared state).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 10, 12 and 18 phrase(s) “… provide some of the data packets received”  and “… provide others of the data packets received” and “… and cause them to be transmitted” is unclear what “some” “others” and/or “them” is/are being referenced – whether it is claimed “some” “others” and/or “them” of “data packets” that is the same or different quantities/portions of “some” “others” and/or “them” of the claimed “data packets” or something else. Therefore, metes and bounds of claims are indefinite. Claims will be examined with reasonably broadest interpretation that “some” “others” and “them” is/are “data packets” that may be over-lapping sets of data packets. To overcome this rejection, applicant should amend claims to clarify “some” “others” and “them” in which the metes and bounds of claims are definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0344629 A1 to Gray et al. (“Gray”) in view of U.S. Patent Publication No. 2018/0191631 A1 to Biederman et al. (“Biederman”).  
As to claim 1, Gray discloses a network interface device arranged to couple a host computing device to a network (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: integrated computing device 100 [0051]), said network interface device comprising:
a first interface to the host computing device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 1 host 110 sends command to PCI-express interface core 142 … to network interface 140, sends message via router (1,3) (at least one port) and via NOC (coupled to respective port of the interface)  [0078] … address fields (x,y) correspond to unique two-dimensional-destination NOC address of router (coupled to respective port of the interface) [0080]);
transport processing circuitry for performing receive protocol processing of data received from the network (fig 1 FPGA SOC 102 (system on chips) includes interface cores 140 142 144 and further comprise Hoplite NOCs (network on chips) 150 152 [0051]),
a field programmable gate array providing a field programmable gate array application (fig 1 FPGA SOC 102 (system on chips) includes interface cores 140 142 144 and further comprise Hoplite NOCs (network on chips) 150 152 [0051]);
TCP offload engine … the PHY may be implemented in the FPGA [0273]) and to:
provide some of the data packets received from the network to the field programmable gate array application for processing  (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: … PHY or MAC or higher-level network protocol implementation such as TCP offload engine … the PHY may be implemented in the FPGA [0273] and for example see fig 1 PHY (TCP offload engine) 104 (port) connected via NIC 1 140 routers (0,3) (1, 3) to PCI express 142 114 (port) to host 110).
Gray did not explicitly disclose provide others of the data packets received from the network to the transport processing circuitry without them being processed by the field programmable gate array application (emphasis added).   
Biederman discloses provide others of the data packets received from the network to the transport processing circuitry without them being processed by the field programmable gate array application (emphasis added) (Biederman: [0186-188: Many NIDs (network interface devices) include some virtualization mechanisms … the host is given illusion that it has its own NID with one or more ports to the wire (provide others of the data packets received from the network to the transport processing circuitry) … client may use DPDK to read/write packets to/from this virtual NID, a virtual entity maintained by a real NID, bypassing the host’s kernel (without them being processed) and usual packet handling mechanism (without them being processed by the field programmable gate array application) [0186]).
Gray and Biederman are analogous art because they are from the same field of endeavor with respect to NIDs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Biederman into the device by Gray.  The suggestion/motivation would have been to provide for ports in NID architecture (Biederman: [0050]).
  As to claim 2, Gray and Biederman disclose wherein the field programmable gate array application is configured to after processing the some of the data packets, pass the some of the data packets to the transport processing circuitry (Biederman: fig 1-3, [0022-81]: coordinating circuit 110 synchronizing with processor element (e.g. core 154A, FPGA 180 or VM 190) determines proper scheduling decisions related to just-in-time (JIT) processing [0067] … organizing packet buffer 300 prioritizing by analyzing metadata database 304 … determines how processing element is configured (e.g. which programs are in FPGA partitions) [0070] … ),
wherein the transport processing circuitry is configured to perform receive protocol processing of the some of the data packets received from the field programmable gate array application and cause those data packets to be provided to the host computing device (Biederman: fig 1-3, [0022-81; 177-181]: … NID with built-in processing elements may offload some operations of OpenVswitch (OVS) and perform them on NID making OVS more efficient … most commonly, what is offloaded is function of parsing incoming packets and doing lookup with parsing results to determine set of actions to be applied to packet (perform receive protocol processing of the some of the data packets received from the field programmable gate array application…) with the last (logically) action being forwarded to desired destination(s) (host(s)) (… and cause those data packets to be provided to the host computing device) [0177]).
For motivation, see rejection of claim 1.
As to claim 3, Gray and Biederman disclose wherein the processing performed by the field programmable gate array application comprises writing or reading from a data structure maintained by the field programmable gate array application (Biederman: fig 1-3, [0022-81; 177-181]: … when packet arrives at NID 102 that FPGA 180 is able to process (processing performed by the field programmable gate array application), this is referred to as FPGA hit in manner similar to cache hit [0050] … when data successfully found (read) in cache, it is cache hit and cache is very fast memory (data structure) and data pathways for innermost levels optimized for fast throughput (see with [0050] - processing performed by the field programmable gate array application comprises writing or reading from a data structure maintained by the field programmable gate array application) [0057]).
For motivation, see rejection of claim 1.
As to claim 11, Gray, Biederman and Ansari disclose wherein the second interface is a layer 2 streaming interface (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: … network interface 140 receives message from router (0,3) … transmits data in format of an Ethernet packet out of FPGA on interface 106 via PTY 104 [0078]).
For motivation, see rejection of claim 1.
As to claims 12-13, see similar rejection to claims 1-2, respectively, where the device is taught by the device.
As to claim 19, see similar rejection to claim 11.
As to claim 20, Gray, Biederman and Ansari disclose wherein the second interface is configured to determine to direct the some of the received processed data packets to the field programmable gate array application in dependence upon at least one classification of the some of the received processed data packets (Biederman: fig 1-3, [0022-81; 177-181; 204; 223; 244; 263; 353]: … for example, metadata database 304 may include a number for packets of a certain type (classification) (determine to direct the some of the received processed data packets to the field programmable gate array application in dependence upon at least one classification), program needed to process the packet or similar packets, an FPGA program to process packet or similar packets, a statistical profile of packet or similar packets [0066] … for example using TCP offline engine (TOE) (second interface is configured to) … packet parses 108 … packet inspection may be as simple as looking at source address/port number or other header information and knowing that this traffic needs to be processed using particular program or processing element … packet 
For motivation, see rejection of claim 1.
Claims 4-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0344629 A1 to Gray et al. (“Gray”) in view of U.S. Patent Publication No. 2018/0191631 A1 to Biederman et al. (“Biederman”) and further in view of U.S. Patent No. 8769231 B1 to Ansari et al. (“Ansari”).
As to claim 4, Gray and Biederman disclose wherein the transport processing circuitry is provided by application specific integrated circuit gates along with field programmable gate array also providing said field programmable gate array application (Biederman: fig 1-3, [0022-81; 177-181; 204; 223; 244; 263; 353]: NID may be used as centralized controller to handle packets and route them to CPU, co-processor, ASICs or FPGAs [0024] … ASIC and FPGA may be co-processors for the host CPU or for NID for specific processing needs … ASICs may be incorporated into host design with each ASIC designed for specific use [0027] … packet parser 108 and coordinator circuit 110, either or both, implemented using on-NID CPU, ASIC or FPGA [0051] … packet parser includes TCP offload engine [0204; 223; 244; 263; 353] …).
For motivation, see rejection of claim 1.
Gray did not explicitly disclose wherein the transport processing circuitry is provided by application specific integrated circuit gates within a field programmable gate array also providing said field programmable gate array application (emphasis added).
Ansari discloses wherein the transport processing circuitry is provided by application specific integrated circuit gates within a field programmable gate array also providing said field programmable gate array application (emphasis added) (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … master devices may be instantiated in FPGA fabric 290 may be other ASIC cores of FPGA 100 or external or any combination thereof (application specific integrated circuit gates within a field programmable gate array also providing said field programmable gate array application) (col 7 all 3-29)  … PLB (programmable logic blocks) of microprocessor 200 are optionally extended to FPGA fabric 290 via ASIC circuitry provided as SPLB interfaces 214 215 and MPLB interface 213 (application specific integrated circuit gates within a field programmable gate array also providing said field programmable gate array application) … not merely an extension but performs additional functions (transport processing circuitry is provided by application specific integrated circuit gates within a field programmable gate array also providing said field programmable gate array application) (col 8 all 37-42) … order of transactions preserved via pipeline and buffers … for multiple transactions targeted to MPLB interface 213 … the side of MPLB interface 213 associated with FPGA fabric 290 … is address/data transactions protocol with a data plane and address phase (transport processing circuitry is provided by application specific integrated circuit gates) (col 8 all 43-54) … memory controller interface 212 configurable for user-specified memory protocol with bidirectional read and write busing (col 8 all 55-65)).
Gray, Biederman and Ansari are analogous art because they are from the same field of endeavor with respect to ASICs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ansari into the device by Gray and Biederman.  The suggestion/motivation would have been to provide ASIC circuitry not merely extension of wires but perform additional functions (Ansari: col 8 all 37-42).
As to claim 5, Gray, Biederman and Ansari disclose wherein the field programmable gate array provides a plurality of field programmable gate array applications including a first field programmable gate array application (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … PLB (programmable logic blocks) of microprocessor 200 are optionally extended to FPGA fabric 290 via ASIC circuitry provided as SPLB interfaces 214 215 and MPLB interface 213 … not merely an extension but performs additional functions (1st 2nd … n FPGA application(s)) (col 8 all 37-42))., 
order of transactions preserved via pipeline (wherein the field programmable gate array application configured to process the some of the data packets is a second field programmable gate array application of the plurality of field programmable gate array applications) (col 8 all 43-54) … memory controller interface 212 configurable for user-specified memory protocol with bidirectional read and write busing (col 8 all 55-65) … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands waiting in output command queues have completed an address decode and may be waiting on a data phase to begin and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them (col 10 all 8-24)).
For motivation, see rejection of claim 4.
As to claim 6, Gray, Biederman and Ansari disclose receive the processed data packets from the transport processing circuitry (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … transactions go into and out of crossbar 299 and interfaces 298 in combination (col 10 all 1-7) …); and
provide at least some of the received processed data packets to the first field programmable gate array application for processing (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands (first field programmable gate array application) waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (provide at least some of the received processed data packets to the first field programmable gate array application for processing) and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them (col 10 all 8-24) ).
For motivation, see rejection of claim 4.
claim 7, Gray, Biederman and Ansari disclose wherein the data packets comprise updates to a data store maintained by the first field programmable gate array  (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (the data packets comprise updates to a data store maintained by the first field programmable gate array) and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them … outbound FIFOs 251 261 facilitate pipelining for adaptation to availability and relative transaction speed (col 10 all 8-24) … for example, microprocessor 200 may issue instruction transaction, read transaction, or write transaction (see with col 10 all 8-24 - data packets comprise updates to a data store maintained by the first field programmable gate array) (col 7 all 55-65) …), 
wherein the processing performed by the second field programmable gate array comprises threat detection for the some of the data packets (Biederman: fig 1-3, [0022-81; 177-181; 204; 223; 244; 263; 353]: NID may use statistical profile for packet processing and routing … packet parser 108 or coordinator circuit 110 or other portions of NID (1st 2nd … nth FPGA processing) may use statistical profile  … to detect a potential cyber-attack, for example, if large number of packets received over FTP session, NID may flag it as potential cyber-attack (comprises threat detection for the some of the data packets) [0138]).
For motivation, see rejection of claim 4.
As to claim 8, Gray, Biederman and Ansari disclose wherein the first field programmable gate array application and the second field programmable gate array application both have access to shared state  (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands (1st 2nd … n FPGA application(s)) waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (both have access to shared state) and at shared state)  251 261 facilitate pipelining for adaptation to availability and relative transaction speed (col 10 all 8-24)), 
wherein the first field programmable gate array application and the second field programmable gate array application are configured to communicate with each other using the shared state (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands (1st 2nd … n FPGA application(s)) waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (configured to communicate with each other using the shared state) and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them … outbound FIFOs (configured to communicate with each other using the shared state)  251 261 facilitate pipelining for adaptation to availability and relative transaction speed (col 10 all 8-24)).
For motivation, see rejection of claim 4.
As to claim 9, Gray, Biederman and Ansari disclose wherein the transport processing circuitry is configured to back-pressure the second interface (Ansari: fig 1-8, col 7 all 3 through col 11 all 62: fig 2 … SPLB interfaces 214 215 with MPLB interface 213 support address pipelining … commands (1st 2nd … n FPGA application(s)) waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (configured to back-pressure the second interface) and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them … outbound FIFOs (configured to back-pressure the second interface)  251 261 facilitate pipelining for adaptation to availability and relative transaction speed (col 10 all 8-24)).
For motivation, see rejection of claim 4.
As to claim 10, Gray, Biederman and Ansari disclose comprising a third interface configured to receive the data packets from the network and provide commands (1st 2nd 3rd … n FPGA application(s)) waiting in output command queues have completed an address decode and may be waiting on a data phase to begin (the second interface is configured to back-pressure the third interface) and at completion, a next command in command queue data phase initiates and successive data phases initiated without any dead cycles between them … outbound FIFOs (the second interface is configured to back-pressure the third interface)  251 261 facilitate pipelining for adaptation to availability and relative transaction speed (col 10 all 8-24)).
For motivation, see rejection of claim 4.
As to claims 14-15, see similar rejection to claims 4-5, respectively, where the device is taught by the device.
As to claim 16, see similar rejection to claims 6 and 11.
As to claims 17-18, see similar rejection to claims 8 and 10, respectively.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20210318871 Kale
Systems, devices, and methods related to a Deep Learning Accelerator and memory are described. An edge server may be configured on a local area network to receive sensor data of a person, such as a patient in a hospital or care center. The edge server may be implemented using an integrated circuit device having: a Deep Learning Accelerator configured to execute instructions with matrix operands; and random access memory configured to store first instructions of an Artificial Neural Network executable by the Deep Learning Accelerator and second instructions of a server application executable by a Central Processing Unit. An output of the Artificial Neural Network with the sensor data as input may identify a condition of the person, based on which the server application generates an alert, causing a central server to request intervention of the detected or predicted condition for the person.
B] US 20210111116 & US 10886218 Teh
The presently disclosed programmable fabric die includes a direct fabric die-to-fabric die interconnect interface column disposed in a sector of programmable logic fabric. Each row of the interconnect interface column includes at least one interconnect interface that is electrically coupled to a microbump. The microbump is configured to be electrically coupled to another microbump of another interconnect interface of another fabric die through an interposer. The fabric die may include multiple interconnect interface 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443